Truly, J.,
delivered the opinion of the court.
The record shows that judgment nisi was entered against the principal and sureties in the forfeited recognizance on the 21st day of April, 1903; that scire facias was in due time isued thereon, returnable on October 19,1903, the first day of the next term of the circuit court; that the same was served personally on the sureties, the principal not being found, and, according to the sheriff’s return indorsed thereon, was executed on October 20, 1903, the second day of the court and the day after the return-day stated in the writ. Subsequently, on the 22d of October, 1903, judgment final was rendered against the sureties. The granting of the judgment final was manifestly erroneous, the process not having been served in time for the cause to be heard during that term. Code 1892, § § 1396, 3417.

The, case is reversed, the judgment final vacated, and the writ dismissed.